Exhibit 10.33

﻿

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

﻿

AMENDMENT TO MEMORANDUM OF UNDERSTANDING AND IP ASSIGNMENT

﻿

This Amendment (“Amendment”) to the Memorandum of Understanding, dated as of
December 31, 2018,  between pdvWireless, Inc. (“pdvWireless”), and TeamConnect,
LLC (“TeamConnect”) (the “MoU”) and IP Assignment, Software Support, and
Development Services Agreement between pdvWireless and TeamConnect dated as of
January 7, 2019 (“IP Assignment”),  is made effective as of March 31, 2019  (the
“Amendment Effective Date”).    The parties wish to amend the MoU and IP
Assignment in accordance with the terms and conditions thereof and agree that
the MoU and IP Assignment are hereby amended as set forth below. Unless defined
in this Amendment, defined terms shall have the meaning set forth in the MoU and
IP Assignment.

1.



The following sentence is hereby added to the end of Section 2 of the MoU:

a.



“The parties agree that the execution of the Operating Agreement will take
place between April 1, 2019 and April 30, 2019.”

2.



The Closing Date shall be January 7, 2019. 

3.



The IP Assignment shall be amended as follows:

a.



Section 1.1 of the IP Assignment is hereby amended and restated as follows 

i.



“1.1"Billed Revenue" means any recurring revenue in the form of any money or
 other
consideration received or recognized by Assignor from pdvConnect Customers,
excluding the Wireless Carrier Billed Customers.  Billed
Revenue does not include taxes or other fees assessed, collected or otherwise imposed by a governmental
authority.

b.



The following defined term is hereby added to Section 1 of the IP Assignment:

i.



“1.6Wireless Carrier Billed Customers means all pdvConnect Customers who are
billed by [*] (the “Wireless Carriers”).” 

﻿

c.



The last sentence of Section 3.2 of the IP Assignment is hereby deleted and
replaced with the following:

i.



“As of April 1, 2019, Assignee will begin providing customer care services with
respect to the pdvConnect Application to all pdvConnect Customers (“pdvConnect
Customer Services”).  Assignor will continue to provide billing and collections
services for the pdvConnect Customers during the term of this Agreement.”

d.



Section 4.1 of the IP Assignment is hereby amended and restated as follows:

i.



“4.1 Intellectual Property Assignment.  Subject to and conditioned upon the
software licenses granted by Assignor to Goosetown under the Goosetown
Acquisition Agreement (“Goosetown Licenses”), Assignor shall assign to Assignee
all intellectual property rights in and to the Supported Applications and the
Network Management Software, including as set forth on Exhibit B (the “Assigned
Intellectual Property”) as of the date that the parties hereto execute the
Operating Agreement.  Assignee hereby agrees to assume, and Assignor agrees to
transfer, the Goosetown Licenses as of such date.”

e.



Section 5.3 of the IP Assignment is hereby amended and restated as follows:



GDSVF&H\



--------------------------------------------------------------------------------

 

i.



“5.3pdvConnect Customer Services Payments.  In consideration of the pdvConnect
Customer Services, Assignee shall receive a percentage of the monthly Billed
Revenue.  As of the Effective Date,  Assignor shall pay Assignee 80% of the
monthly Billed Revenue received from pdvConnect Customers for forty-eight (48)
months after the Effective Date ("pdvConnect Payments"). PdvConnect Payments and
the reports set forth in Section 5.4 are due within thirty (30) days of the end
of the calendar month in which pdvConnect Customers are billed by Assignor. Once
a pdvConnect Customer account is more than sixty (60) days in arrears, no
pdvConnect Payment will be due to Assignee unless such pdvConnect Customer
subsequently becomes current at which time the pdvConnect Payment obligation
will apply to the Billed Revenue during the period of arrears and thereafter. In
the event the pdvConnect Customer defaults on the payments due, Assignor shall
have the right to offset the amount due to Assignee to recover the prior
pdvConnect Payment to Assignee that was never collected by Assignor.    In the
event the pdvConnect Customer inadvertently submits payment to the Assignee, the
Assignee shall, within one (1) business day of receipt of such payment, provide
notice of such payment and at the end of each calendar month, submit the total
payments inadvertently made to Assignee to Assignor.”

﻿

f.



Section 5.4 of the IP Assignment is hereby amended and restated as follows:

i.



“5.4Reporting.  Within five (5) business days following the close of a calendar
month, Assignor shall provide Assignee with the following written reports for
the previous calendar month: (a) all Billed Revenue and collections; (b) the
costs set forth in Exhibit D; and (c) such other information as Assignee
reasonably requests.”

g.



The following is hereby added as Section 5.7 of the IP Assignment:

i.



“5.7Wireless Carrier Payments.  In consideration for Assignee providing
pdvConnect Customer Services to Wireless Carrier Billed Customers, as of the
Effective Date, Assignor shall pay Assignee a percentage share (as set forth
below) of the net recurring revenue that Assignor receives directly from the
Wireless Carriers (the “Wireless Carrier Revenue”).  Assignor shall, within
thirty (30) days of receipt of the billing report from the Wireless Carriers,
estimate the monthly Wireless Carrier Revenue for such month, and shall pay to
Assignee eighty percent (80%) of the estimated monthly Wireless Carrier Revenue
(the “WC Payment”).  When the Wireless Carrier Revenue is received from the
Wireless Carriers, Assignor shall, within thirty (30) days of receipt, apply any
adjustment from the estimated amount paid to the actual Wireless Carrier Revenue
received.  In the event of a negative adjustment, Assignor will true-up the WC
Payment to the correct amount of eighty percent (80%) of the actual received
monthly Wireless Carrier Revenue.  In the event of a positive adjustment,
Assignor will submit an invoice to Assignee for reimbursement of the overpayment
amount.  The WC Payments and subsequent adjustments will continue in effect for
as long as Assignor maintains contracts with the Wireless Carriers. If Assignee
converts a Wireless Carrier Billed Customer to a pdvConnect Customer, such
customer shall no longer be subject to the WC Payment.”

﻿

h.



The following is hereby added as Section 5.8 of the IP Assignment:

i.



“5.8 Proration.  All pdvConnect Payments and WC Payments shall be prorated
accordingly for the month of January 2019 beginning on the Effective Date, and
thereafter shall be made on a monthly basis in accordance with Section 5.3 and
Section 5.7 of the IP Assignment.”

i.



The following is hereby added as Section 5.9 of the IP Assignment:



GDSVF&H\

2

 

--------------------------------------------------------------------------------

 

i.



“Supported Applications in [*] Markets. With respect to customers in the
geographic markets of [*] attached hereto as Exhibit A (“[*] Customers”) who
also use Supported Applications,  Assignee shall charge [*] a wholesale rate for
the Supported Applications and [*] will charge the [*] Customers for these
Supported Applications.  Assignor’s revenue share on the services for the
Supported Applications for the [*]  Customers described in this section will be
paid by Assignee and not by [*].”

﻿

4.



This Amendment supersedes all proposals, oral or written, all negotiations,
conversations, or discussions between or among parties relating to the subject
matter of this Amendment and all past dealing or industry custom.  This
Amendment shall be integrated in and form part of the MoU and IP Assignment upon
execution.  All terms and conditions of the MoU and IP Assignment shall remain
unchanged except as modified in this Amendment; and the terms of the MoU and IP
Assignment, as modified by this Amendment, are hereby ratified and
confirmed.  Where the terms of the MoU and IP Assignment conflict with those of
this Amendment, however, the terms of this Amendment shall control. 

﻿

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.



GDSVF&H\

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, pdvWireless and TeamConnect have caused this Amendment to be
executed by their respective, duly authorized officers or representatives,
effective as of the Amendment Effective Date.

﻿

﻿

PDVWIRELESS, INC.:

﻿

By:  /s/ Brian D. McAuley

﻿

Name: Brian D. McAuley

﻿

Title: Chairman

﻿

﻿

﻿

﻿

﻿

﻿

TEAMCONNECT, LLC:

﻿

By:  /s/ Joseph Gottlieb

﻿

Name: Joseph Gottlieb

﻿

Title: Member

﻿

﻿





GDSVF&H\

4

 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

[*] Markets

﻿

﻿

[*]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED..



GDSVF&H\

5

 

--------------------------------------------------------------------------------